Title: To Benjamin Franklin from the Comte d’Estaing, 16 December 1781
From: Estaing, Charles-Henri, comte d’
To: Franklin, Benjamin


Paris ce Dimanche 16 Decembre 1781./.
Le Cte. d’Estaing a l’honneur d’assurer Monsieur franklin de son Respect. Comme il compte avoir l’honneur de diner avec lui demain Lundi chez Madame la Douairiere des Deux-Ponts et qu’il s’est fait assurer qu’elle N’avoit pas Vû la piece nouvelle à la Comedie Françoise, il demande la permission d’offrir pour le même Jour une place dans une Loge à Monsieur Franklin et à Monsieur son fils ainsi que du Thé et des glaces chez lui rue de Richelieu; Et pour avoir le bonheur d’y posseder la societé du diner, il demande à Monsieur Franklin la permission de Se qualifier, en y invitant les Dames, du titre de son Aide de Camp./.
